Citation Nr: 0123566	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  95-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board issued a decision in this case in September 1998, 
denying service connection for a back disorder as not well 
grounded.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to VA's motion, in a February 2001 Order, the Court 
vacated the Board's decision and remanded the matter to the 
Board.   


REMAND

The Court vacated the September 1998 Board decision and 
remanded the matter to the Board for consideration of the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)), 
which became law on November 9, 2000.  The VCAA redefined 
VA's obligations with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

During the pendency of his appeal to the Court, the veteran 
submitted new evidence to the RO in an attempt to reopen his 
claim for service connection for a back disorder.  That 
evidence consisted of a February 2000 statement from L. 
Johnson, M.D.  Dr. Johnson stated that, based on a history of 
in-service injury as related by the veteran, a review of his 
chart, and physical examination, it seemed reasonable to 
conclude that the veteran's current back disorder was related 
to incidents from service.  In an August 2000 rating 
decision, the RO found that no new and material evidence to 
reopen the claim had been received since the September 1998 
Board decision.  The veteran timely appealed that decision.  
In addition, he apparently testified at a personal hearing in 
February 2001, although a transcript of that hearing is not 
associated with the claims folder.

The Board observes that, because the September 1998 Board 
decision was vacated, there is no final Board decision 
denying service connection for a back disorder.  Therefore, 
the RO's August 2000 rating decision finding no new and 
material evidence to reopen the claim is moot.  Considering 
the veteran's submission to the RO, the Board finds that a 
remand is in order pursuant to the VCAA.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Although this remand identifies certain assistance that 
must be rendered to comply with the VCAA, the Board 
emphasizes that it is the RO's responsibility to ensure that 
all appropriate development is undertaken.   

The VCAA requires VA to notify a claimant and his 
representative of any evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  In 
addition, VA has a duty to assist a claimant in obtaining 
such evidence.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001).  For example, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  

In addition, in a disability compensation claim, the VCAA 
provides that the duty to assist includes obtaining records 
of relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA).  When VA attempts to obtain 
records from a federal department or agency, the efforts to 
obtain those records must continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b).  

Also, in the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.   

In this case, Dr. Johnson's February 2001 statement, which 
generally supports the veteran's claim for service connection 
for a back disorder, directly conflicts with the conclusions 
offered by the August 1996 VA examiner.  The Board finds that 
a separate medical opinion is necessary to reconcile the 
conflicting medical opinions already of record.  

Moreover, Dr. Johnson's statement refers to the veteran's 
chart and radiographic study results.  Such information would 
be particularly helpful in assessing the probative value of 
Dr. Johnson's opinion.  However, none of these records are 
associated with the claims folder.  On remand, the RO should 
advise the veteran and his representative as to the need for 
Dr. Johnson's records to substantiate the veteran's claim and 
should request that he provide the records or authorize VA to 
secure them.  

Finally, the Board notes that the claims folder contains VA 
medical records dated through December 1994.  Although the 
transcript of the February 2001 personal hearing is not in 
the claims folder, the March 2001 statement of the case 
indicates that, during the hearing, the veteran stated that 
all pertinent medical evidence had been furnished.  The RO 
should secure records of recent relevant VA treatment, if 
any.        

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
his representative in writing and inform 
him that complete records from L. Johnson, 
M.D., as well as any records of recent 
relevant VA treatment, may be useful in 
substantiating his claim for service 
connection for a back disorder.  

The RO should request that the veteran 
provide, or authorize the RO to obtain, 
medical records from Dr. Johnson.  The RO 
should also request that the veteran 
identify the dates and locations of recent 
relevant VA treatment, if any.  All 
attempts to secure VA or private medical 
records must proceed as provided by law.    

2.  After receiving medical records to be 
requested as discussed above, if any, the 
RO should arrange for a VA orthopedist to 
perform a record review for purposes of 
evaluating the veteran's claim.  The 
claims folder must be made available to 
the physician for such review.  The 
veteran should be scheduled for a physical 
examination only if the reviewing 
physician deems it necessary or useful.  

After reviewing relevant records, 
especially service medical records, the 
August 1996 VA examination report, and the 
February 2000 statement from Dr. Johnson, 
the reviewing physician is asked to offer 
an opinion as to whether it is as likely 
as not that the veteran's current back 
disorder is related to some incident of 
his period of active duty service.  The 
opinion should include a complete 
rationale.  If the physician is unable to 
provide the requested opinion, the report 
should so state.    

3.  In the event he is scheduled for an 
examination, the veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  The RO must review the claims file and 
ensure that all other notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  The RO should then readjudicate the 
veteran's claim for service connection for 
a back disorder.  If the disposition of 
the claim remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Boar intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


